                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RYAN M. PADDICK,                          :     CIVIL ACTION
     Movant                               :
v.                                        :     NO.: 09-4285
                                          :
SHENECQUA BUTT; THERESA HOWARD; and :
ELLEN BRONSON, a/k/a ELLEN BROWN;         :
      Respondents.                        :
                                          :
___________________________________________________________________________
RYAN M. PADDICK,                          :     CIVIL ACTION
      Movant                              :
v.                                        :      NO.: 13-374
                                          :
THERESA HOWARD,                           :
      Respondent.                         :
                                          :
                                          ORDER

       AND NOW, this 9th day of October, 2018, following upon Movant Ryan M. Paddick’s

Praecipe for Judgment upon Garnishee (Doc. 421), and it having been determined that Garnishee

Fulton Bank possesses property of Respondent Sandra Thompson, Esq.’s in her trust account,

and for the reasons set out in this Court’s accompanying Memorandum Opinion,

IT IS HEREBY ORDERED THAT:

   1. The Clerk of Court shall ENTER JUDGMENT against Garnishee Fulton Bank for

       $57,960.28.

   2. Garnishee Fulton Bank shall DISTRIBUTE $57,960.28 to Paddick, as well as $3.45 in

       daily interest from May 24, 2018 until the date payment is made.

                                                  BY THE COURT:

                                                  /s/ David R. Strawbridge, USMJ
                                                  DAVID R. STRAWBRIDGE
                                                  UNITED STATES MAGISTRATE JUDGE
